—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing, petitioner, a prison inmate, was found guilty of violating the disciplinary rules which prohibit inmates from possessing a weapon, unauthorized exchange and possessing contraband. The misbehavior report and testimony received at the hearing, including petitioner’s plea of guilty to unauthorized exchange and his admission to possessing contraband, provide substantial evidence to support the determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Nicholas v Schriver, 259 AD2d 863).
Furthermore, the record belies petitioner’s assertion that he was not provided with either a misbehavior report written in Spanish or a Spanish interpreter during the hearing. Petitioner’s remaining contentions, including his vague and conclusory assertions that he was denied due process, have been reviewed and found to be without merit.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.